 

EXHIBIT 10.18

 

STATE OF NORTH CAROLINA

 

WAKE COUNTY LEASE MODIFICATION AGREEMENT NO. 1  

 

THIS LEASE MODIFICATION AGREEMENT NO. 1 (this “Agreement”) is made and entered
into as of this 27 day of January, 2012 (the “Execution Date”), by and between
Six Forks Capital, LLC, a Delaware limited liability company (“Landlord”), and
Trans1, Inc., a Delaware corporation authorized to conduct business in the State
of North Carolina (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
October 28, 2011 (the “Lease”), pursuant to which Tenant leased approximately
4,375 square feet of space (the “Leased Premises”) contained in Suite 115 of the
building known located at 200 Horizon Drive, Raleigh, North Carolina 27516 (the
“Building”). (The Lease is incorporated herein by reference in its entirety. Any
capitalized term used and not otherwise defined herein shall have the meaning
ascribed to it in the Lease.); and

 

WHEREAS, the Term of the Lease set forth in Subsection 2.01(g) of the Lease is
five years and five full months; and

 

WHEREAS, the Target Commencement Date, Target Rent Commencement Date, and the
Target Expiration Date of the Lease were all set forth in Subsection 2.01(h) of
the Lease as January, 1, 2012, January 1, 2012 and May 31, 2017, respectively,
but the actual Commencement Date and Rent Commencement Date of the Lease is
February 1, 2012; and

 

WHEREAS, pursuant to Section 3.01 of the Lease (Term), it is the desire of
Landlord and Tenant to set forth the actual Commencement Date, Rent Commencement
Date and the actual Expiration Date of the Lease upon the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the premises, rent, mutual covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:

 

1.       Commencement Date, Rent Commencement Date and Expiration Date.
Subsection 2.01(h) of the Lease is amended by setting forth the Commencement
Date and Rent Commencement Date of the Lease as February 1, 2012, and the
Expiration Date of the Lease as June 30, 2017.

 

2.       Base Rent.   Subsection 2.01(d) of the Lease (Base Rent) is amended by
modifying the Base Rent chart on the following page for the Base Rent chart
currently set forth in the Lease:

 

 

 

  

Full Month(s)
of the Term  Date(s)  Price Per
Square
Foot, per
annum
(rounded)   Square
Feet   Annual (or
for time period
noted)  Base
Rent   Monthly
Base Rent  1 through 5  2/1/12 through 6/30/12  $

0.00

($17.50/

SF Base Rent abated)

    4,375   $

0.00

(for 5 months)

   $0.00  6 through 12  7/1/12 through 1/31/13  $17.50    4,375   $

44,661.47

(for 7 months)

   $6,380.21  13 through 24  2/1/13 through 1/31/14  $18.03    4,375  
$78,859.44   $6,571.62  25 through 36  2/1/14 through 1/31/15  $18.57    4,375  
$81,225.24   $6,768.77  37 through 48  2/1/15 through 1/31/16  $19.12    4,375  
$83,661.96   $6,971.83  49 through 60  2/1/16 through 1/31/17  $19.70    4,375  
$86,171.76   $7,180.98  61 through 65  2/1/17 through 6/30/17  $20.29    4,375  
$

36,982.05

(for 5 months)

   $7,396.41 

 

3.       Affirmation of Lease. Except as expressly modified herein, the original
terms and conditions of the Lease shall remain in full force and effect.

 

4.       Binding Agreement. Upon execution by Tenant, this Agreement shall be
binding upon Tenant, its legal representatives and successors, and, to the
extent assignment may be approved by Landlord hereunder, Tenant’s assigns. Upon
execution by Landlord, this Agreement shall be binding upon Landlord, its legal
representatives, successors and assigns. This Agreement shall inure to the
benefit of Landlord and Tenant, and their respective representatives, successors
and permitted assigns.

 

5.        Counterparts . This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same instrument.

 

(Signatures appear on the following page)

 

 

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their respective duly authorized
representatives as of the day and year first above written.

 

  LANDLORD:       Six Forks Capital, LLC, a Delaware limited   liability company
      By: /s/ Katherine M. Pfohl         Name: Katherine M. Pfohl         Title:
Manager       TENANT:       Trans1, Inc., a Delaware corporation       By: /s/
Ken Reali         Name: Ken Reali         Title: President & CEO

  



 

